Citation Nr: 1515353	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residuals of fracture of the left distal fibula.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2011 and April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The November 2011 rating decision granted service connection for residuals of fracture of the left distal fibula and assigned a noncompensable rating.  The April 2013 rating decision denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appealed the initial noncompensable rating assigned for residuals of fracture of the left distal fibula.  He perfected his appeal by filing a timely VA Form 9 on June 13, 2013.  The June 13, 2013 VA Form 9 reflects that the Veteran requested a Board hearing at a local VA office.  However, in a statement received by VA on June 26, 2013, the Veteran withdrew his request for such a hearing.  

The Veteran also appealed the April 2013 rating decision denying service connection for bilateral hearing loss and tinnitus by filing a timely notice of disagreement in April 2013.  In September 2014 the RO issued a statement of the case on these two issues.  The VBMS file contains a September 2014 VA Form 9 limiting his appeal to his "left leg" and "hearing."  The handwritten statement on the VA Form 9 indicates that there was an attached statement and that the Veteran disagreed with one of the VA audiology examiner's statements.  The attached statement includes a duplicate of the Veteran's notice of disagreement with respect to the bilateral hearing loss and tinnitus denials.  As such, in giving the Veteran the benefit of the doubt, the Board finds that the issues of entitlement to service connection for bilateral hearing loss and tinnitus are both currently before the Board.

Importantly, in the September 2014 VA Form 9, the Veteran again requested a Board hearing.  Specifically, the Veteran indicated that he wished to have a Board hearing by live videoconference.  No such hearing has been scheduled or held and the Veteran has not subsequently withdrawn this hearing request.  Therefore, the case must be remanded in order to schedule the Veteran for a Board hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




